--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TERMINATION AGREEMENT
 
THIS TERMINATION AGREEMENT (this “Amendment”) is made and entered into as of the
30th day of July, 2010, by and between CLEAN POWER TECHNOLOGIES, INC., a Nevada
corporation (hereinafter called the “Company”), and ABDUL MITHA (“Mitha”), and
amends and terminates the Employment Agreement by and between them dated as of
May 1, 2008, as previously amended June 8, 2010 (the “Employment Agreement”).
 
RECITALS
 
WHEREAS, the Company and Mitha have agreed to the termination of Mitha’s
employment under the Employment Agreement on the terms set forth herein;
 
WHEREAS, the Mitha shall continue to serve as the Chairman of the Board of the
Company;
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, and other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties agree as follows
(capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Employment Agreement):
 
1. Employment and Termination.  Mitha’s employment with the Company shall be
terminated effective July 30, 2010.  Mitha hereby resigns from all positions
with the Company and its subsidiaries other than Mitha’s position as Chairman of
the Board of the Company.  Mitha agrees and acknowledges that while Mitha will
remain as Chairman of the Board of Directors of the Company (the “Board”), his
employment is hereby terminated for all purposes under the Employment Agreement.
 
2.           Compensation.  The compensation and benefits set forth below shall
be in lieu of all other compensation and benefits provided for in the Employment
Agreement as previously in effect.
 
2.1           Compensation.  The Company agrees to: (a) continue to pay Mitha’s
salary and other benefits through August 30, 2010, (b) in the event the Company
effects one or more offerings of equity securities within 12 months following
the date hereof (each, an “Equity Offering”), including any securities
exercisable for or convertible into equity securities but not including the
conversion of promissory notes currently held by Quercus and excluding the first
GBP 1,000,000 of additional equity financing obtained by the Company after the
date hereof, to pay Mitha up to GBP 130,000, payable from the gross proceeds of
as follows:  Mitha shall be entitled to receive an amount equal to 7% of the
gross proceeds from each such Equity Offering up to a cumulative total of GBP
130,000, without interest.

 
1

--------------------------------------------------------------------------------

 
 
2.2           Compensation as Chairman.  If the Company effects Equity Offerings
with cumulative gross proceeds in excess of $2,500,000 GBP within 12 months
following the date hereof, then, beginning September 1, 2011, Mitha shall be
entitled to receive compensation in a customary amount to be agreed by the
parties during such period as Mitha serves as Chairman of the Board of
Directors.
 
2.3           Expense Reimbursement.  The Company shall, upon the submission of
reasonable supporting documentation by the Mitha, reimburse the Mitha for all
reasonable expenses actually paid or incurred by the Mitha in the course of and
pursuant to the business of the Company during the period ended July 30, 2010,
or incurred after such date with the prior written consent of the Board or the
President or Chief Executive Officer, including expenses for travel, lodging and
entertainment, upon receipt of reasonable documentation.
 
2.4           Welfare Benefit Plans.   Mitha shall not be entitled to healthcare
benefits.
 
2.5           Vacation.  Mitha waives all rights to be paid for vacation or
other rights to paid time off accrued during the term of Mitha’s employment
hereunder.
 
2.6           Housing. The Company will provide a 2 bedroom apartment as
previously agreed provided that the Company may discontinue such benefit if it
undergoes a general wind down of business activities.
 
2.7           Use of a Vehicle.  The Company will provide a vehicle as
previously agreed through August 30, 2010.
 
3.           Governing Law/Jurisdiction.  Notwithstanding any provision of the
Employment Agreement or the Amendment to the contrary, the Employment Agreement,
the Amendment and this Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada, excluding choice of law
provisions, except to the extent the laws of any jurisdiction in which Mitha
provides services require the application of the laws of another
jurisdiction.  Any dispute between the parties arising under this Agreement
shall be submitted to final and binding arbitration in Los Angeles, California
administered by JAMS/Endispute in accordance with the then-existing
JAMS/Endispute Arbitration Rules and Procedures. Any provision of the California
Code of Civil Procedure which provides for certain discovery rights, shall apply
to any such arbitration, and said code section is also hereby incorporated by
reference. In the event of such an arbitration proceeding, the parties shall
select a mutually acceptable neutral arbitrator from among the JAMS/Endispute
panel of arbitrators. In the event such parties shall be unable to agree on an
arbitrator within thirty (30) days after initially attempting to choose an
acceptable arbitrator, the Administrator of JAMS/Endispute will appoint an
arbitrator. Any award or decision obtained from any such arbitration proceeding
shall be final and binding on the parties, and judgment upon any award thus
obtained may be entered in any court having jurisdiction thereof. Unless
otherwise ordered by the arbitrator, the arbitrator’s expenses shall be shared
equally by the parties. No action at law or in equity based upon any claim
arising out of or related to this Agreement shall be instituted in any court by
any party except (a) an action to compel arbitration pursuant to this Agreement
or (b) an action to enforce an award obtained in an arbitration proceeding in
accordance with this Agreement.   Mitha agrees that service of process upon
Mitha in any action or proceeding may be made by United States mail, certified
or registered, return receipt requested, postage prepaid.  

 
2

--------------------------------------------------------------------------------

 
 
4.           Release.  Mitha, on behalf of himself, his heirs, assigns, legal
representatives, successors in interest, and any person claiming through Mitha
or any of them, hereby completely releases and forever discharges the Company
and its  present and former officers, directors, shareholders, partners,
employees, agents, predecessors-in-interest, successors, assigns, attorneys and
representatives (collectively, the “Released Parties”) from any and all claims,
demands or liabilities whatsoever, based on any act or omission occurring before
his signing of this Agreement, including, without limitation, any claims,
demands or liabilities arising out of his employment with any Released Party or
the ending of such employment.  The matters released include, but are not
limited to, any claims arising under:  Title VII of the Civil Rights Act of
1964; the Federal Civil Rights Act of 1991; the Worker Adjustment and Retraining
Notification Act of 1988; the Age Discrimination in Employment Act (“ADEA”); the
Older Workers Benefit Protection Act; the Americans with Disabilities Act of
1990; the Federal Family and Medical Leave Act of 1993; the Equal Pay Act; the
Ralph Civil Rights Act; the Employee Retirement Income Security Act of 1974; the
California Fair Employment and Housing Act; the California Family Rights Act of
1991; the California Labor Code; any other federal, state or local law,
regulation or ordinance; the Orders of the California Industrial Welfare
Commission regulating wages, hours and working conditions; any action based on
any alleged breach of contract, breach of the covenant of good faith and fair
dealing, fraud, fraudulent inducement or any other tort; any violation of public
policy or statutory or constitutional rights; any claim for severance pay, bonus
or similar benefit, sick leave, pension, retirement, vacation pay, holiday pay,
stock options, car allowance, life insurance, health or medical insurance, or
any other fringe benefit; any claim for reimbursement of health or medical
costs; and any claim for disability.  Notwithstanding the foregoing, nothing
herein waives any rights or claims Mitha may have that cannot lawfully be waived
by agreement of the parties.  In addition, nothing herein shall prevent the EEOC
from investigating or pursuing any matter that it deems appropriate; provided,
however, that Mitha understands and agrees that Mitha is not and shall not be
entitled to seek any further monetary compensation from any Released Party and
that any remedies that may be available to Mitha are entirely superseded by the
releases contained in this letter.  Finally, nothing in this letter shall limit
or restrict his right to (a) challenge the validity of this Agreement under the
ADEA, or (b) prosecute any ADEA claim if such claim arises after Mitha signs
this letter, and no such action on his part shall be deemed to violate this
provision or any other provision of this letter provided, however, that this
release is not intended to, nor shall it, release any and all rights or remedies
that Mitha may have pursuant to the Employment Agreement as modified hereby.
 
5.           Civil Code Section 1542.  To the extent applicable to the release
and discharge set forth above, Mitha waives and relinquishes all rights and
benefits Mitha has or may have under Section 1542 of the California Civil Code
(and all similar ordinances and statutory, regulatory, or judicially created
laws or rules of any other jurisdiction), which provides as follows:

 
3

--------------------------------------------------------------------------------

 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
 
Mitha hereby represents and warrants that he is not aware of any breach by the
Company of the Employment Agreement or the Amendment, or of any other legal
claim against any of the Released Parties whatsoever, including without
limitation any claim arising out of his employment by the Company, or his
ownership of securities of the Company.
 
6.           General.
 
6.1   No Waiver.  No provision of this Agreement may be waived except by an
agreement in writing signed by the waiving party.  A waiver of any term or
provision shall not be construed as a waiver of any other term or provision.
 
6.2   Amendment.  This Agreement may be amended, altered or revoked at any time,
in whole or in part, only by a written instrument setting forth such changes,
signed by each of the parties.
 
6.3   Text to Control.  The headings of articles and sections are included
solely for convenience in reference.  If any conflict between any heading and
the text of this Agreement exists, the text shall control.
 
6.4   Severability.  If any provision of this Agreement is declared by any court
of competent jurisdiction to be invalid for any reason, such invalidity shall
not affect the remaining provisions.  On the contrary, such remaining provisions
shall be fully severable, and this Agreement shall be construed and enforced as
if such invalid provisions had not been included in the Agreement.
 
6.5   Entire Agreement.  The Employment Agreement, the Amendment and this
Agreement constitutes the entire agreement between the Company and Mitha with
respect to Mitha’s employment by the Company and supersede any and all prior
agreements and understandings (whether written or oral) between the parties with
respect to such employment. 


 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.
 



 
COMPANY:
 
CLEAN POWER TECHNOLOGIES INC.
 
By:
 
Michael Burns. Chief Technology Officer
     
ABDUL MITHA:        
 
   

 
 
5

--------------------------------------------------------------------------------

 
